CLAIMS 1-19 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Amendment and Information Disclosure Statement filed February 08, 2022 have been received and entered into the application.
	Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
	In light of Applicant’s amendments/remarks, the claim objection of claim 8 and rejection of  claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birnbaum, (US 20080064765 A1) are deemed overcome/obviated and thus are hereby withdrawn.
Claim Rejection - 35 USC § 102
	(II)    Claims 8, 9 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guelow et al., (US 20100305187 A1), already of record for the reasons of record as applied to claims 1-19 as set forth in the previous Office action dated November 08, 2021 at pages 3-4, which reasons are here incorporated by reference.
	Applicant’s arguments have been carefully considered, but fail to persuade the Examiner of error.  In particular, the Examiner cannot agree with Applicant that “[n]othing in Guelow discloses that antimycin A could be used to treat any disease or disorder, let alone one associated with hair growth”, (amendment at page 3), because antimycin A is clearly identified by Guelow et al. as a compound that may be employed in a method of their invention which includes the treatment of various hair loss-associated conditions as presently claimed, (see Guelow et al. at paragraph [0014]).  Applicant also points out that Guelow et al. do not provide a working example of antimycin A being used. This is inconsequential because working examples are not required in order for a reference to be enabling.  The clear teachings of Guelow et al. as referenced by the Examiner clearly teach one of ordinary skill in the art to do what Applicant is claiming to do with the same active agents and for the same therapeutic purpose.  Applicant’s arguments do not remove this subject matter from the possession of the public.
	It is noted that Applicant has not addressed the anticipation rejection regarding either rotenone or phenformin, (present claims 20-21) and thus, no further comment is deemed necessary by the Examiner regarding these agents.
	For the above reasons, claims 8, 9 and 20-22 are deemed to be properly rejected and none of the claims are currently in condition for allowance.
Applicant's amendment necessitated the new ground of rejection, (i.e., claim grouping), presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        February 14, 2022